Citation Nr: 0334439	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-15 115	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 
2002, for the grant of service connection for the cause of 
the veteran's death.

2.  Entitlement to service connection for lung cancer based 
on exposure to herbicides (Agent Orange) for the purpose of 
accrued benefits.

3.  Entitlement to service connection for residuals of a 
shell fragment wound of the right hand for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from January 1964 to April 
1969.  He died in October 1999.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) from 
decisions of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In a decision issued in December 1999, the RO denied service 
connection for the cause of the veteran's death and 
eligibility to Dependents' Education Assistance under 
38 U.S.C., Chapter 35 (Chapter 35 benefits).  As well, the RO 
denied service connection for lung cancer as a result of 
exposure to herbicides (Agent Orange), for accrued benefits 
purposes, and service connection for residuals of a shell 
fragment wound of the right hand, also for accrued benefits 
purposes.  The veteran's widow appealed that decision to the 
Board.

In March 2002, during the pendency of the appeal, the RO 
granted service connection for the cause of the veteran's 
death, effective from January 1, 2002.  Also, the RO 
recognized the appellant's basic eligibility for Chapter 35 
benefits.  But the RO also confirmed its prior denial of the 
claim for lung cancer as a result of exposure to herbicides, 
for accrued benefits purposes.  The appellant responded by 
submitting a notice of disagreement (NOD) in April 2002, 
requesting an earlier effective date for the grant of service 
connection for the cause of her late husband's death.  And 
the RO sent her a statement of the case (SOC) on this issue 
in July 2002, continuing to deny an earlier effective date.  
She then perfected an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(VA Form 9) in August 2002.  38 C.F.R. § 20.200 (2003).




REMAND

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant was notified in January and March 2000 letters 
of certain information concerning the VA claims process.  
However, she was not advised of the VCAA once it became 
effective later that year, in November 2000, particularly 
insofar as VA's preliminary responsibilities to notify and 
assist her with her claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This must be done before deciding her 
appeal.



Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

As discussed above, the RO did not provide the appellant a 
letter advising of her rights in the VA claims process, 
including in terms of how long she has to identify and/or 
submit additional evidence supporting her claims.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform her that a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that the appellant be notified, 
by letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate her claims.  A 
general form letter, prepared by the RO, 
not specifically addressing her claims at 
issue, is unacceptable.  The RO also must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by her, and which portion, 
if any, the Secretary will attempt to 
obtain on her behalf.  As well, it must 
be clearly indicated that she has a full 
year to respond.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the appellant and her 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

